Citation Nr: 0409409	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  02-04 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for psychiatric disorder 
other than post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1984 to 
November 1987. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  This case was remanded by the Board in May 
2003.  It was returned to the Board in March 2004.

As noted in the Board's May 2003 remand, the issue currently 
on appeal contemplates psychiatric disability other than 
PTSD.  This is so because a claim of service connection for 
PTSD was previously addressed by the RO and withdrawn by the 
appellant.  Consequently, references in the decision below to 
psychiatric disability or disorder are limited to psychiatric 
disability other than PTSD.


FINDINGS OF FACT

1.  The veteran has a bipolar disorder that undebatably 
existed prior to her period of military service and did not 
worsen during such service beyond the natural progression of 
the underlying disease process.

2.  The veteran does not experience other psychiatric 
disability traceable to military service.


CONCLUSION OF LAW

The veteran does not have psychiatric disability that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1111, 1131 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.306(a) (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The record shows the veteran was under the treatment of G.P., 
M.D., beginning in about 1980, through about 1983.  She was 
hospitalized at least five times during that period.  Dr. 
P.'s diagnosis was bipolar disorder.  Dr. P. noted in a 
September 1982 treatment note that the veteran's refusal to 
continue taking her medication resulted in reappearance of 
her manic ideations and behavior.  Dr. P. stated that, since 
the veteran's first manic outbreak, she had since had three 
psychiatric hospitalizations under his care, all of them with 
manic behavior and "a clear bipolar disorder."  

In a discharge summary from the veteran's September/October 
1982 Kettering Memorial Hospital stay (the fourth pre-service 
hospital admission), Dr. P. noted that the veteran's 
prognosis for the present episode was good.  Dr. P's long 
range prognosis was guarded, however, because the veteran was 
not accepting her problem and because she soon stopped taking 
her medication, causing the symptomatology to begin again.  
Dr. P. also opined that it would not take the veteran long to 
"break" again, since a situation between her parents 
remained unresolved, and because her father's disagreement 
with the diagnosis and therapy made it difficult to reinforce 
the medication.

After discharge from Kettering Hospital in October 1982, the 
veteran stopped taking her medication, which resulted in 
depression and destructive behavior.  She was admitted to 
Kettering again in November 1982.  After about two weeks, 
with the benefit of reintroduction of medication, her 
condition began to improve, and she was discharged after a 
stay of about four weeks, with the same prognoses as had been 
recorded in the preceding discharge summary. 

The veteran entered military service in June 1984.  The 
record shows that she denied any prior hospitalization or 
treatment for mental condition on the medical questionnaire 
prepared at her entry examination, and the examiner made no 
mention of any mental condition.  The veteran reported that 
she had had frequent trouble sleeping, but examination 
revealed a "normal" psychiatric status.  After a period of 
recognized excellent service, her behavior and performance 
deteriorated significantly.  The veteran was then admitted to 
a military hospital for psychiatric evaluation.  Contact with 
the veteran's civilian psychiatrist revealed the above-noted 
preservice psychiatric treatment.  After some weeks of 
psychiatric evaluation, in October 1987, the veteran was the 
subject of a medical board that arrived at a primary 
diagnosis of bipolar disorder, manic.  The board indicated 
that the precipitating stress was routine military service, 
and that her pre-service predisposition was moderate.  It was 
further opined that the veteran's psychiatric condition was 
manifested by mild interference with social adaptability and 
mild interference with civilian industrial adaptability.  

The medical board determined that the veteran's disability 
existed prior to entry into military service, and had not 
progressed at a rate greater than is usual for the disorder.  
The medical board thus concluded that the veteran's 
disability was neither incurred in nor aggravated by active 
military duty.  The medical board found the veteran unable to 
perform military duty, and recommended medical discharge from 
military service.  Accordingly, she received an honorable 
discharge from active duty the following month.

In conjunction with a claim of service connection for PTSD, 
the veteran was given a VA examination in March 1998 by 
psychologist R.G., PhD.   Dr. G. determined the veteran did 
not have PTSD, but diagnosed schizoaffective disorder, 
bipolar type.

In November 2000, the veteran applied for service connection 
for generalized anxiety disorder based on the assessment of a 
VA staff psychiatrist, C.W., M.D., that the previous 
diagnoses of bipolar disorder were incorrect.  The veteran 
submitted a letter from Dr. W. to that effect.  

The veteran was subsequently given a psychiatric examination 
in March 2003 by two physicians, Dr. G. and Dr. M., at the VA 
Medical Center (VAMC) in Dayton, Ohio.  The record shows that 
Dr. G. and Dr. M. diagnosed the veteran with bipolar 
disorder, manic phase.  The doctors said that, in their 
opinion, the veteran had been going through the natural 
course of events for bipolar disorder, both manic and 
depressive.  The doctors determined that the veteran's 
symptoms were aggravated by her not complying with her 
treatment regimen.  It was felt that she did not have any 
schizoaffective disorder or any generalized anxiety disorder.  

On remand from the Board in May 2003, the RO was asked, inter 
alia, to have the same two VA doctors review the record and 
to clarify their opinion.  In September 2004, the VA doctors 
again concluded that the veteran had a bipolar disorder, and 
that the veteran showed deterioration while in service, which 
deterioration appeared to be a natural progression of the 
disease.  In support of this conclusion, they noted that the 
veteran showed improvement during service upon treatment.  
They concluded that it was most likely that the veteran had 
been through a natural progression of her bipolar disorder, 
which progression was aggravated by noncompliance with 
medication.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Caluza v. 
Brown, 7 Vet. App. 498 (1995). 

It is clear from the evidence that the veteran has a bipolar 
disorder, which has been diagnosed since about 1980.  
Although the November 2000 letter from C.W., M.D., suggests 
otherwise, repeated hospitalizations before and during 
service, as well as medical opinions recently obtained by 
physicians who have reviewed the entire record clearly 
indicate that the veteran's diagnosis is bipolar disorder.  
First, extensive pre-service observation and treatment by the 
veteran's private physician, Dr. P., resulted in a diagnosis 
of bipolar disorder over the course of five hospitalizations.  
Next, after weeks of observation and treatment in service, 
the military medical board also concluded that the veteran 
had a bipolar disorder.  Finally, the most recent reviewers, 
each of whom reviewed the entire record, have ruled out other 
psychiatric diagnoses, finding that the veteran's psychiatric 
disability is correctly characterized as a bipolar disorder.  
For these reasons, the Board concludes that the preponderance 
of the evidence is against the veteran's claim for 
psychiatric disability other than bipolar disability.  This 
is so because the greater weight of the evidence is against 
the claim that any such disability even exists.  

Turning to the veteran's diagnosed bipolar disorder, the 
Board finds that this disability clearly and unmistakably 
pre-existed her period of military service and was not 
aggravated thereby.  38 U.S.C.A. § 1111.  The veteran averred 
in her November 2000 claim for service connection that she 
was mentally stable when she entered service, as evidenced by 
her excellent performance evaluations.  As noted above, the 
veteran's enlistment physical examination contains no 
reference to any mental disorder by either the veteran or her 
examiner.  In fact, the examiner found her psychiatric state 
to be normal.  This is significant because a veteran is 
presumed to have been in sound condition when examined, 
accepted, and enrolled for service, except for defects noted 
at entry.  38 C.F.R. § 3.304(b).  To rebut the presumption of 
soundness, there must be clear and unmistakable evidence 
demonstrating that an injury or disease existed prior to 
service and was not aggravated thereby.  38 U.S.C.A. § 1111; 
VAOPGCPREC 3-2003.  

The evidence of diagnosis and extensive treatment of bipolar 
disorder prior to military service is clear and unmistakable.  
As noted above, extensive observation and treatment by the 
veteran's private physician, Dr. P., resulted in repeated 
diagnoses of bipolar disorder over the course of five 
hospitalizations prior to military service.  Additionally, as 
noted above, this is the psychiatric disability that the 
veteran has experienced since the first pre-service 
diagnosis, and was found during military service by a medical 
board that evaluated her case.  In short, Dr. P. clearly 
diagnosed this disability prior to her entry onto active 
duty, the medical board found that the disability existed 
prior to service, and the most recent reviewers concluded 
that a bipolar disorder started prior to her military 
service.  On this point, the evidence is clear; the Board 
concludes that reasonable minds could not differ as to 
whether a bipolar disorder existed prior to service.  It is 
undebatable that it did.  

The veteran also averred in her substantive appeal dated in 
April 2002 that any mental health problems she had prior to 
service were either cured or in remission prior to her 
enlistment.  However, the only evidence of record supportive 
of these claims consists of the lay statements of the veteran 
herself.  Competent lay evidence is evidence not requiring 
that the proponent have specialized education, training or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of the facts or circumstances and 
conveys matters that can be observed and described by a 
layperson.  38 C.F.R § 3.159(a)(1) (2003).  Medical opinions, 
by their very nature, require specialized education, 
training, and experience.  Thus, while the veteran is 
competent as a layperson to describe the symptoms she 
experienced, she is not competent to provide medical opinions 
regarding her bipolar disorder, its origins, or its course.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a)(1).

As noted above, the provisions of 38 U.S.C.A. § 1111 require, 
in order to rebut the presumption of sound condition, that 
there also be clear and unmistakable evidence that the 
bipolar disorder was not aggravated by service.  VAOPGCPREC 
3-2003.  The medical evidence is also clear on this point.  
As noted above, the medical opinion of both the in-service 
medical board, which was comprised of three medical doctors, 
and the two-physician team that evaluated the veteran in 
2003, is that there was no worsening of the underlying 
disease process during service.  The veteran merely had an 
exacerbation of symptoms.  Indeed, the recent reviewers have 
specifically indicated that her symptoms were aggravated by 
her not complying with the treatment regimen, but the 
reviewers were very clear that the progression of the 
underlying disease process itself was what was expected.  In 
other words, there was no chronic worsening of the underlying 
bipolar disorder beyond its natural progression during 
service.  Such a conclusion is also supported by the service 
records showing improvement with treatment during service.  
As noted above, the medical board concluded that her 
disability did not progress at a rate greater than is usual 
for this disorder, which conclusion also appears consistent 
with the course the veteran's bipolar disorder followed prior 
to her entry onto active military duty.  Such evidence 
clearly answers the question of aggravation, even to the 
point that it is undebatable that there was no chronic 
worsening during service.  Consequently, the Board finds that 
the presumption of soundness is rebutted by clear and 
unmistakable evidence of a pre-existing disability that was 
not aggravated during service.  

Although the provisions of 38 U.S.C.A. § 1153 (West 2002) and 
38 C.F.R. § 3.306(b) are, in theory, relevant in instances 
where the presumption of soundness is rebutted, these 
provisions have no practical application.  This is so because 
the Board has already determined by clear and unmistakable 
evidence that the veteran's bipolar disorder was not 
aggravated by service.  This analysis is sufficient to rebut 
the presumption of aggravation established by 38 U.S.C.A. 
§ 1153.  VAOPGCPREC 3-2003.  Therefore, given that the 
veteran's bipolar disorder pre-existed military service and 
was not aggravated thereby, and because the veteran is not 
shown to presently experience any other psychiatric 
disability that can be attributed to military service, a 
grant of service connection for psychiatric disability is not 
warranted.

In adjudicating this issue, the Board has considered the 
provisions of the Veteran's Claims Assistance Act (VCAA), 
which was signed into law on November 9, 2000, the same month 
in which the veteran submitted the instant claim.  On August 
29, 2001, VA promulgated final regulations to implement the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003)).  Among other things, the VCAA and 
implementing regulations require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative of 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board notes that the veteran was apprised of VA's duties 
to notify and assist in a statement of the case (SOC) dated 
in February 2002, shortly after the new regulations were 
promulgated.  The veteran was again apprised of the contents 
and provisions of the VCAA in another correspondence of July 
2003, which was sent in conjunction with the previous remand 
by the Board.  

Specifically regarding VA's duty to notify, the February 2002 
SOC quoted the text of the new regulations.  The 
correspondence of July 2003 apprised her of what the evidence 
must show to establish entitlement to the benefit sought, 
what specific evidence and/or information was needed from the 
veteran, what information VA would assist in obtaining on the 
veteran's behalf, and where the veteran was to send the 
information sought.  See Quartuccio, supra.  

Regarding VA's duty to assist, the Board notes that the RO 
had previously obtained the veteran's service medical records 
(SMRs), records of civilian medical treatment given prior to 
military service, and treatment records from VAMC Dayton.  In 
response to the July 2003 correspondence the veteran replied 
that all medical treatment received since military duty had 
been at VAMC Dayton, and the Board notes that those records 
had previously been associated with the veteran's claims 
file.  The veteran was afforded a VA examination in March 
2003.  Given the standard of the regulation, the Board finds 
that VA has no duty to assist that was unmet.

After a review of the evidence, the Board is not aware of any 
evidence not of record which is necessary to decide the case 
on the merits.  The Board consequently concludes that VA's 
duties to inform and assist under both the VCAA and the 
implementing regulations have been fulfilled.




ORDER

Entitlement to service connection for psychiatric disorder 
other than PTSD is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



